Citation Nr: 1456567	
Decision Date: 12/24/14    Archive Date: 01/02/15

DOCKET NO.  08-32 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to a compensable evaluation for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Reeder, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1975 to August 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which denied a compensable rating for service-connected left ear hearing loss.

In December 2011 and July 2012, the Board remanded the issue of entitlement to a compensable rating for left ear hearing loss for further evidentiary development.  

The Board notes that the RO granted service connection for right ear hearing loss  in an April 2014 rating decision.  As a result, the issue on appeal has been recharacterized as entitlement to a compensable evaluation for bilateral hearing loss.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The most probative evidence indicates the Veteran's hearing loss has been manifested by Level IV hearing loss in the left ear and Level II hearing loss in the right ear, at worst.


CONCLUSION OF LAW

The criteria for a compensable evaluation for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.85, Diagnostic Code 6100 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159 (2014).

The RO provided the Veteran with VCAA-compliant notice by letter dated January 2008.  The Veteran was provided all essential notice, had a meaningful opportunity to participate in the development of the claim being decided, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

The VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of his claim and to provide VA examinations when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2014).  In this case, the VA obtained service treatment records, post-service VA treatment records, Social Security Administration (SSA) records, and VA examination reports.

The Board also notes that the actions requested in the December 2011 and July 2012 remands have been undertaken.  Additional treatment records were obtained, SSA records related to a disability benefits claim were obtained, the Veteran was afforded a VA examination that assessed the current severity of his hearing loss, and he and his representative were subsequently furnished with supplemental statements of the case.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

As discussed above, the Veteran was notified and aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence,   and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran was provided with a meaningful opportunity to participate in the claims process, and has done so by providing evidence and argument.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.

II.  Analysis

The Veteran is seeking a compensable evaluation for his service-connected bilateral hearing loss.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent  the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history; reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Evaluations of defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of a controlled speech discrimination test (Maryland CNC) together with the average hearing threshold level measured by puretone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 cycles per second (Hertz).  To evaluate the degree of disability from service-connected defective hearing, the rating schedule establishes 11 auditory hearing acuity levels designated from Level I, for essentially normal hearing acuity, through Level XI, for profound deafness.  38 C.F.R. §§ 4.85, Tables VI and VII, Diagnostic Code 6100 (2014).  Disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).

If impaired hearing is service-connected in only one ear, in order to determine      the percentage evaluation from Table VII, the nonservice-connected ear will be assigned a Roman Numeral designation for hearing impairment of I, subject to the provisions of 38 C.F.R. § 3.383.  38 C.F.R. § 4.85(f) (2014).

An exceptional pattern of hearing impairment occurs when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more.  In that situation, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  38 C.F.R. § 4.86(a) (2014).  Further, when 
the average pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be considered separately.  38 C.F.R. § 4.86(b).

The Board has reviewed and considered all of the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all of the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  When there is an approximate balance of evidence for and against an issue, all reasonable doubt 
will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

By way of history, the Veteran submitted a claim for an increased rating for his service-connected left ear hearing loss in December 2007, and submitted a claim for service connection for right ear hearing loss in October 2010.  As previously noted, the RO granted the Veteran's claim for service connection for right ear hearing loss in an April 2014 rating decision, and revised his increased rating claim to one for bilateral hearing loss.

The Veteran was afforded VA audiological examinations in February 2008, March 2011, and December 2011, and has also received audiogram testing on several occasions during VA treatment.  The audiogram conducted during the February 2008 VA examination showed pure tone thresholds of 25, 55, 70, and 65 decibels in the left ear and 15, 20, 65, and 60 decibels in the right ear at 1000, 2000, 3000, and 4000 Hertz ("specified frequencies"), for average hearing threshold levels of 54 decibels in the left ear and 40 decibels in the right.  Speech audiometry revealed speech recognition ability of 90 percent in the left ear and 92 percent in the right ear.  

During VA treatment in October 2010, an audiogram showed pure tone thresholds of 20, 60, 70, and 75 decibels in the left ear and 25, 30, 60, and 65 decibels in the right ear at the specified frequencies, for average hearing threshold levels of 56 decibels in the left ear and 45 decibels in the right.  Speech audiometry revealed speech recognition ability of 88 percent in the left ear and 94 percent in the right ear.

The audiogram conducted during the March 2011 VA examination showed pure tone thresholds of 25, 60, 70, and 75 decibels in the left ear and 25, 30, 60, and 65 decibels in the right ear at the specified frequencies, for average hearing threshold levels of 58 in the left ear and 45 in the right.  Speech audiometry revealed speech recognition ability of 80 percent in the left ear and 90 percent in the right ear.

The December 2011 VA examination audiogram showed pure tone thresholds of 25, 60, 70, and 75 decibels in the left ear and 20, 30, 60, and 65 decibels in the right ear at the specified frequencies, for average hearing threshold levels of 58 decibels in the left ear and 44 decibels in the right.  Speech audiometry testing revealed speech recognition ability of 84 percent in the left ear and 88 percent in the right.

In July 2012, the Veteran was evaluated for new hearing aids by a VA audiologist.  An audiogram conducted at that time showed pure tone thresholds of 30, 65, 70, and 75 decibels in the left ear and 25, 25, 60, and 65 decibels in the right ear at the specified frequencies, for average hearing threshold levels of 60 decibels in the left ear and 44 decibels in the right.

After review of the evidence of record, the Board finds that a compensable rating is not warranted for the Veteran's service-connected hearing loss at any time during the period under review.

At the outset, the Board notes that, as the Veteran did not file the current claim for right ear hearing loss until October 2010, his left ear hearing loss, only, should be considered prior to that time when determining the appropriate disability rating.  However, even if the hearing loss in both of his ears is considered prior to that time, the Veteran's right ear hearing loss during that period did not exceed Level I as calculated using Table VI in 38 C.F.R. § 4.85.  Thus, consideration of single ear or bilateral hearing loss during that time period is a distinction without a difference where application of the results to Table VII in 38 C.F.R. § 4.85 is concerned.  38 C.F.R. § 4.85(f).  

In any event, the Veteran's hearing loss has not, at any point during the period under review, reached a compensable level.  Bilateral hearing loss of the greatest severity was documented during the Veteran's March 2011 VA examination.  Applying the results from that examination to Table VII in 38 C.F.R. § 4.85 yields a finding of Level IV hearing loss in the left ear and Level II hearing loss in the right ear.  Where hearing loss is at Level II in one ear and Level IV in the other, a noncompensable rating is assigned under Table VII.

The Board acknowledges that the audiogram conducted in July 2012 showed a slight increase in the average hearing threshold for the Veteran's left ear.  However, although speech audiometry testing was not conducted at that time, his speech recognition ability actually improved from his March 2011 to his December 2011 VA examination, and there is no indication from the medical evidence of record that he experienced an increase in the severity of his hearing loss between December 2011 and July 2012.  Indeed, the audiologist who conducted the July 2012 evaluation stated that the Veteran "was last tested in December of 2011 and reported no subjective change in hearing sensitivity since [the] last evaluation."

The Board finds the medical evidence of record highly probative in this case, and notes that the VA examinations were conducted in accordance with 38 C.F.R. § 4.85(a).  Moreover, the March and December 2011 VA examiners reported the effects of the Veteran's hearing loss on his daily activities and occupational functioning.  Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007). 

Although the Board sympathizes with the Veteran's complaints regarding the functional impact of his hearing loss on his daily life, including difficulty hearing with background noise, in groups, and when unable to face a speaker, the assignment of disability ratings for hearing impairment is derived from a mechanical formula based on levels of puretone threshold average and speech discrimination.  Thus, the findings on examination are more probative than lay contentions as to the extent of the Veteran's hearing loss.

The Board also acknowledges the argument, put forth by the Veteran's representative in his December 2014 appellate brief, that the Veteran's audiogram results demonstrate an exceptional pattern of bilateral hearing impairment, such that Table VIA should also be used in determining the Roman numeral designations.  However, the Veteran's audiograms have not documented pure tone thresholds of 55 decibels or more at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz), nor have those audiograms demonstrated both an average pure tone threshold of 30 decibels or less at 1000 Hertz and an average pure tone threshold of 70 decibels or more at 2000 Hertz.  Thus, use of Table VIA in determining the Roman numeral designations for his bilateral hearing loss is not appropriate.  38 C.F.R. § 4.86.

Finally, the Board has considered whether the Veteran's hearing loss presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2014); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology related to his hearing loss, and provide for consideration of greater disability than currently shown by the evidence.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extra-schedular consideration is not warranted.

As a final matter, the Veteran does not contend and the record does not suggest that he is unemployable due to his hearing loss.  Accordingly, a claim for a total rating based on unemployability due to hearing loss has not been raised and no action pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009) is necessary.

In summary, the most probative evidence of record fails to demonstrate that a compensable rating is warranted for the Veteran's service-connected bilateral hearing loss.

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert, 1 Vet. App. at 55-57.


ORDER

Entitlement to a compensable rating for bilateral hearing loss is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


